Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim objection
Claim 1 is objected to because of the following informalities: “X represents a hydrogen atom or a non-metal atom of…” should read “X represents a non-metal atom of …”, because hydrogen does not form a double bond. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “branched alkylene group having 1 to 12 carbon atoms”, because alkylene having 1 and 2 carbon atoms cannot be branched. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the formula (1) having Sp1 and Sp2 being alkylene, alkenylene or alkynylene group, does not reasonably provide enablement for Formula (I) as instantly claimed, wherein Sp1 and Sp2 each independently represent a divalent linking group. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "a divalent linking group”, is inclusion of any divalent group; where such breadth necessarily includes infinite species of divalent group. One of ordinary skill in the art would not reasonably be able to select a linking group from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable linking group from an infinitely large number of groups would be unknown to one of ordinary skill; species of different linking groups may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a linking group other than alkylene, alkenylene or alkynylene group to make the invention. Claims 2-20 are also rejected for depending from claim 1. 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formula (1) having L1 and L2 being a polymerizable group as set forth in paragraph [0020], does not reasonably provide enablement for Formula (I) as instantly claimed, wherein L1 and L2 each independently represent a monovalent organic group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "a monovalent organic group “, is inclusion of any monovalent organic group; where such breadth necessarily includes infinite species of monovalent organic group. One of ordinary skill in the art would not reasonably be able to select a monovalent group from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable terminal monovalent group from an infinitely large number of groups would be unknown to one of ordinary skill; species of different linking groups may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a monovalent group other than the polymerizable groups as set forth in the present specification to make the invention. Claims 2-20 are also rejected for depending from claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takeuchi et al (US 2009/0189120, of record, ‘120 hereafter).
Regarding claims 1-2 and 4-6, ‘120 discloses a polymerizable liquid crystal compound represented by following formula ([0008]-[0023], [0065]-[0083], compound I-15):

    PNG
    media_image1.png
    393
    1148
    media_image1.png
    Greyscale

The formula reads upon instantly claimed formula (1) with L1 and L2 being  polymerizable groups, Sp1 and Sp2 being alkylene group, D1 and D2 being –O-, D3 and D4 being –O-C(O)-, and Ar being Ar-2. ‘120 does not expressly set forth that Ar has a Clog P value in the presently claimed range, however, since core structure of liquid crystal compound of ‘120 is identical to the Ar as presently claimed, it is reasonable to expect that the Clog P value of the Ar of ‘120 meets the limitations as presently claimed, in absence of an objective showing to the contrary (See MPEP 2112). Regarding claim 2, ‘120 also discloses that the benzene ring of the core structure can be substituted by propyl, isopropyl, butyl, octyl or ethylhexyl or other organic groups ([0016], [0049]).
Regarding claims 7-8, and 10-20, ‘120 also discloses a polymerizable liquid crystal composition containing the polymerizable liquid crystal compound and another polymerizable compound, and an optical anisotropic film formed from the composition, which is applicable to polarizing plate and image display device ([0024],[0025], [0090]-[0092], [0132]-[0134]).
 Claims 3 and 9 are rejected under 35 U.S.C.103 as obvious over Takeuchi et al (US 2009/0189120, of record, ‘120 hereafter) in view of Muramatsu et al (WO 2017057545, English equivalent US 20180201701, ‘701 hereafter is cited in this office action).
Regarding claims 3 and 9, ‘120 teaches all the limitations of claim 1, but ‘120 does not disclose that the polymerizable liquid crystal compound having a core structure being one of Ar-1, Ar-4 or Ar-5. However, ‘701 discloses a polymerizable liquid crystal compound for making an optically anisotropic film having excellent durability ([0006]-[0022]), wherein the polymerizable liquid crystal having a core structure reading upon instantly claimed Ar1-Ar2, Ar4 and Ar5 ([0052]-[0088]). In light of these teachings, one of ordinary skill in the art would have used the core structures Ar-1, Ar-4 or Ar-5 as presently claimed to replace Ar-2 as in the polymerizable liquid crystal compound of ‘120, to render instantly claimed polymerizable liquid crystal compound, because the substitution of Ar-1, Ar-4 or Ar-5 for Ar-2 yields predictable results of forming an optically anisotropic film with excellent durability (See MPEP 2143 B). Regarding claim 9, ‘120 also discloses a polymerizable liquid crystal composition comprising the polymerizable compound ([0024], [0090]-[0092]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782